   Case 2:19-mj-00381-DEM Document 1 Filed 07/02/19 Page 1 of 3 PageID# 1



                   IN THE UNITED STATES DISTRICT COURT

                                                                         JUL   3 2019     I
                   FOR THE EASTERN DISTRICT OF VIRGINIA


                              NORFOLK DIVISION                 j CiIrk/u^^districtCOURT
                                                                         NORFOLK. VA

UNITED STATES OF AMERICA


      V.                                Case No.                     I
                                        Court Date: Augu^ 15, 2019
DEBBIE J. DEVOE




                             CRIMINAL INFORMATION


                                  COUNT ONE
                  (Misdemeanor)-Violation Notice No. 6118370

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about June 21, 2019, at the Commissary Store at Joint

Expeditionary Base Little Creek, Virginia Beach, Virginia, in the Eastern

District of Virginia, the defendant, DEBBIE J. DEVOE, did willfully and

knowingly steal and purloin property of the United States of a value less

than $1,000.00.

      (In violation of Title 18, United States Code, Section 641.)

                                  COUNT TWO
                                (Misdemeanor)

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about June 21, 2019, at the Commissary Store at Joint

Expeditionary Base Little Creek, Virginia Beach, Virginia, in the Eastern

District of Virginia, the defendant, DEBBIE J. DEVOE, did conspire with

JONELL CLARK JR. to commit an offense against the United States, to wit:

stealing and purloining property of the United States of a value less than

$1,000.00.

     (In violation of Title 18, United States Code, Sections 371 and 641.)
                Case 2:19-mj-00381-DEM Document 1 Filed 07/02/19 Page 2 of 3 PageID# 2



           i"
  cc:




                  W9 JUL - I P 3: 3-]
                                        district COURT
received




                                                NORfOLK, VJRGIRIA
   Case 2:19-mj-00381-DEM Document 1 Filed 07/02/19 Page 3 of 3 PageID# 3



                                   Respectfully submitted,

                                   G. Zachary Terwilliger
                                   United States Attorney




                           By:              a.
                                    James T. Cole
                                   'Special Assistant U.S. Attorney
                                   Office of the U.S. Attorney
                                   101 West Main Street, Suite 8000
                                   Norfolk, VA 23510
                                   Ph: (757) 441-6712
                                   Fax:(757) 441-3205
                                   James.Cole@usdoj.gov




                        CERTIFICATE OF MAILING


     I hereby certify that on the date indicated below, I caused a
true and correct copy of the foregoing Criminal Information to be
mailed, postage prepaid, to the defendant in the above-styled case.




                             ames T. Cole
                            Special Assistant U.S. Attorney
                           Office of the U.S. Attorney
                           101 West Main Street, Suite 8000
                           Norfolk, VA 23510
                           Ph: (757) 441-6712
                           Fax:(757) 441-3205
                           James.Cole0usdoi.gov




                            1             W
                            Date
